Citation Nr: 0814027	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-25 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic myeloid 
leukemia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1970, and from November 1970 to November 1973.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied service connection for 
chronic myeloid leukemia.  The veteran filed a timely appeal 
of this decision to the Board. 

In June 2006, the veteran, accompanied by his representative, 
testified at a hearing before the undersigned Acting Veterans 
Law Judge.  After the hearing, the veteran submitted 
additional evidence to the Board, accompanied by a waiver of 
RO consideration.  38 C.F.R. § 20.1304 (2007).  This evidence 
will be considered by the Board when reviewing the veteran's 
claim. 


FINDINGS OF FACT

Chronic myeloid leukemia was not shown in service or for many 
years thereafter, nor is the condition shown to be linked to 
service or exposure to herbicides or ionizing radiation in 
service.


CONCLUSION OF LAW

Chronic myeloid leukemia was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1113, 1116, 5107(b) (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309(d),(e), 3.311 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in letters dated in October 2004, January 2005, 
May 2005, August 2005, and May 2006, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate his claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claims.  The May 2006 letter advised the veteran how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence 
associated with the claims file consists of the veteran's 
service records, post-service treatment records, records from 
the Social Security Administration, a response from the 
National Personnel Records Center (NPRC) regarding negative 
findings for radiation exposure in service, and statements 
submitted by the veteran and his representative in support of 
the claim. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Service Connection

The veteran claims service connection for a chronic myeloid 
leukemia which he asserts was incurred as a result of 
exposure to radiation or herbicides during military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service incurrence will be presumed for certain chronic 
diseases, including leukemia, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  In this case, the veteran does not 
contend, and the record does not indicate, that his chronic 
myeloid leukemia had its onset in service or within one year 
of service.  

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The service medical records are negative for a diagnosis of 
chronic myeloid leukemia.  The first medical evidence of 
chronic myeloid leukemia is dated in July 2004, more than 
thirty years after separation from service.

The veteran asserts that he was exposed to Agent Orange and 
ionizing radiation while he was stationed in Korea from 1968 
to 1970, and was exposed to electromagnetic waves and 
radiation while stationed in Berlin, Germany from 1970 to 
1973.  He asserts that while he was stationed in Germany, he 
spent most of his time in an underground bunker, where his 
mission was to intercept transmissions and communications.

The veteran's service personnel records show that he was 
stationed in Korea from May 1969 to July 1970, where his 
primary military occupational specialty was as a personnel 
specialist, and was stationed in Berlin from January 1971 to 
November 1973, where his primary military occupational 
specialty was as a personnel records clerk, and he also 
worked as a clerk typist and courier.  His service personnel 
records do not reflect that he served in the Republic of 
Vietnam during the Vietnam era.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases are 
presumed to have been incurred in service, even if there is 
no record of such disease during service.  38 C.F.R. § 
3.309(e) (2007).  Chronic myeloid leukemia is not among the 
listed conditions in this regulation.  Id. Veterans who 
served in Vietnam during the period from January 9, 1962 to 
May 7, 1975 shall be presumed to be exposed to herbicides 
absent affirmative evidence to the contrary.  38 C.F.R. § 
3.307(a)(6)(iii) (2007).  As the veteran's service personnel 
records do not reflect that he served in the Republic of 
Vietnam during the Vietnam era, he may not be presumed to 
have been exposed to herbicides on that basis.

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  In this 
case, there is no indication in the record, other than the 
veteran's assertions, that he was exposed to herbicides 
during service, and there is no medical evidence linking his 
current chronic myeloid leukemia with in-service herbicide 
exposure.

With respect to the veteran's assertions regarding exposure 
to ionizing radiation, the Board notes that such claims are 
governed by two separate regulations and each provides a 
separate and distinct basis for establishing service 
connection based on exposure to ionizing radiation.  See 38 
C.F.R. §§ 3.309, 3.311 (2007).  However, neither of those 
regulations is applicable in this case.

These regulations permit service connection for certain 
cancer types, including leukemia, for "radiation-exposed" 
veterans.  However, a "radiation-exposed veteran" is defined 
as a veteran who was involved in a "radiation-risk activity" 
during military service.  Regulations define "radiation-risk 
activities" to include: participation at atmospheric nuclear 
tests; being present at Hiroshima or Nagasaki during specific 
periods of time; and service at specific nuclear weapons 
production facilities.  38 C.F.R. §§ 3.309(d)(3) (2007).  In 
the present case, the evidence of record does not reveal that 
the veteran meets any of the criteria to be considered a 
"radiation-exposed veteran" for purposes of service 
connection for his chronic myeloid leukemia under 38 C.F.R. § 
3.309.  

However, 38 C.F.R. § 3.311(a)(1) provides that, in all claims 
in which it is established that a radiogenic disease first 
became manifest after service and was not manifest to a 
compensable degree within any applicable presumptive period 
as specified in 38 C.F.R. §§ 3.307 or 3.309, and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  

Here, the record indicates that the veteran has been 
diagnosed with chronic myeloid leukemia, a radiogenic 
disease, and the veteran contends that he was exposed to 
various types of radiation.  The RO therefore requested any 
available records from the NPRC concerning the veteran's 
asserted exposure to radiation, as required under 38 C.F.R. 
§ 3.311(2)(iii).  In November 2004, the NPRC responded that 
they had no documents or records of exposure to radiation 
regarding the veteran in their records.  The RO indicated 
that the veteran was informed of this response.  

The Board finds that there is no corroborating proof that the 
veteran was exposed to ionizing radiation in service.  In 
fact, the nature of the veteran's alleged exposure to 
radiation is not entirely clear.  He essentially contends 
that he was exposed to radio waves or electromagnetic waves.  
Exposure to non-ionizing radiation is not covered by 38 
C.F.R. §§ 3.309, 3.311.  The Court has taken judicial notice 
that radar equipment emits microwave-type non-ionizing 
radiation which is not subject to review under the ionizing 
radiation statute and regulations.  See Rucker v. Brown, 10 
Vet. App. 67 (1997).  Based on the foregoing, the Board 
concludes that the evidence does not support a conclusion 
that the veteran was exposed to ionizing radiation in 
service.  As such, his chronic myeloid leukemia cannot be 
attributed to this cause.  

Although the veteran may not take advantage of 38 C.F.R. §§ 
3.309(d) and 3.311, he may still establish entitlement to 
service connection if the evidence of record shows that the 
chronic myeloid leukemia is related to service, or manifest 
to a compensable degree within one year following discharge 
from service.  See Combee, supra.

In August 2006, the veteran submitted medical treatise 
information from the internet regarding medical studies of 
exposure to radiofrequency/microwave radiation, and exposure 
to electromagnetic radiation.  The Board notes that, with 
regard to medical treatise evidence, the Court has held that 
a medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In the present case, the treatise evidence submitted by the 
appellant is accompanied by two virtually identical opinions 
by private physicians. 

These physicians, J.D. Hudson, MD, and G. Spitzer, MD, noted 
that the veteran was diagnosed with chronic myeloid leukemia 
(CML) in July 2004, and that he gave a history of exposure to 
radio frequency/microwave radiation during his military 
service from 1970 to 1973 in Berlin.  Dr. Hudson stated, 
"There is evidence to suggest a causal relationship between 
radio frequency/microwave radiation exposure and CML.  
Although I cannot document the exposure that he has reported, 
I can document that he has CML and that it is possible it 
developed from exposure to this type of radiation."  Dr. 
Spitzer's statement noted that he too had no documentation of 
the veteran's reported exposure to radio frequency/microwave 
radiation, but indicated that he had CML and it was a 
"probable" development from exposure to that type of 
radiation.

Although the opinions of Drs. Hudson and Spitzer are 
competent medical evidence, they are based on the veteran's 
report that he was exposed to radio frequency/microwave 
radiation during his military service.  A review of the file 
shows no evidence, other than the veteran's assertions, that 
he was exposed to non-ionizing radiation of this type during 
service.  Therefore, the Board concludes that these private 
medical opinions are based on an inaccurate factual premise 
and are not supported by the service personnel and medical 
records. Consequently, they are entitled to little probative 
weight.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

While the veteran believes that his chronic myeloid leukemia 
was caused by exposure to herbicides or radiation during 
service, he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As such, the veteran's opinion is 
insufficient to provide the requisite nexus between his 
chronic myeloid leukemia and herbicide or radiation exposure 
during service.

The evidence against the veteran's claim includes his service 
personnel records and the medical reports of record.  
Although it is true that the veteran has chronic myeloid 
leukemia, the fact remains that it was initially demonstrated 
more than 30 years following the veteran's discharge from 
service.  There is no evidence, other than the veteran's 
assertions, showing that he was exposed to herbicides, 
ionizing radiation, or non-ionizing radiation in service, and 
no medical evidence linking chronic myeloid leukemia to 
service other than the medical opinions based on a faulty 
factual premise.  As such, after a review of all the evidence 
of record, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
chronic myeloid leukemia.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal. 
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

Service connection for chronic myeloid leukemia is denied



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


